DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7, filed 24 June 2022, in view of the amendment with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s request, see page 7, filed 24 June 2022, that the double patenting rejection be held in abeyance is noted. Accordingly, the double patenting rejection is maintained.
Applicant’s arguments, see pages 7-8, filed 24 June 2022, in view of the amendments with respect to claims 1-16 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant's arguments filed 24 June 2022, with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1 and 9, the applicant argued, “…[0062] of Patil, parallel communications 210-a and 210-b over the two or more links may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time…Patil is silent on that one link is configured to transmit uplink or downlink frames, that is, one link is capable of transmitting uplink frames and downlink frames. In contrast, in claim 1, the ordinary link is configured to transmit uplink or downlink data frames…[0067] of Patil, management frames, beacon frames or other control information may be transmitted via link 205-a, and beacons for discovery or measurement purposes may be transmitted via link 205-b. However, this fails to disclose or teach that a portion of links is uplink link or downlink link, and the other portion of the links is ordinary link as defined in claim 1…” on pages 8-10.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “one link is capable of transmitting uplink frames and downlink frames”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims recite “the ordinary link is configured to transmit uplink or downlink data frames” not “the ordinary link is configured to transmit uplink and downlink data frames”. Furthermore, the applicant’s specification recites the same “uplink or downlink data frames”. Therefore, Patil’s parallel communications 210-a and 210-b over the two or more links may be uplink, or downlink, or a combination of uplink and downlink during a particular duration of time anticipates the claimed limitation.
In ¶¶62-73; figure 2 Patil clearly teaches determining a portion of the plurality of links as uplink link or downlink link, and the other portion of the plurality of links as ordinary link, wherein the ordinary link is configured to transmit uplink or downlink data frames, the uplink link is configured to transmit uplink data frames, and the downlink link is configured to transmit downlink data frames (¶¶62-73; figure 2: determine one link to be anchor link configured to transmit anchor control and beacon frames, and determine the other link to be support link beacons for discovery and measurement purposes and data). As defined in claim 1, an ordinary link is configured to transmit uplink or downlink data frames. Under the scenario in which the AP is seeking to obtain a downlink transmission opportunity, the downlink transmission opportunity may come from a portion of the links including a downlink link or the other portion of the links including an ordinary link. Under the scenario in which the STA is seeking to obtain an uplink transmission opportunity, the uplink transmission opportunity may come from a portion of the links including an uplink link or the other portion of the links including an ordinary link. Patil discloses two more links for parallel communication between an AP and an STA, the two or more links including an anchor link. The two or more links may be uplink, downlink, or a combination of uplink and downlink. As such, the two or more links are arranged and utilized in the same manner as the claims. In Patil, under the scenario in which the AP is seeking to obtain a downlink transmission opportunity, the downlink transmission opportunity may come from a portion of the two or more links including a downlink link or the other portion of the two or more links including an anchor link. In Patil, under the scenario in which the STA is seeking to obtain an uplink transmission opportunity, the uplink transmission opportunity may come from a portion of the two or more links including an uplink link or the other portion of the two or more links including an anchor link.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12 of copending Application No. 16/956,928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application are the same scope as claim 1-8 and 12 of 16/956,928.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an access point obtaining a transmission opportunity on the downlink link or the ordinary link, transmitting a data frame and a station obtaining a transmission opportunity on the uplink link or the ordinary link, transmitting a data frame, does not reasonably provide enablement for an access point obtaining a transmission opportunity on the uplink link, transmitting a data frame and a station obtaining a transmission opportunity on the downlink link, transmitting a data frame.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is directed to a data transmission method applied to an access point in a multi-link Wi-Fi system and recites “based on obtaining a transmission opportunity on the uplink link, the downlink link or the ordinary link, transmitting a data frame at a head of a queueing list of the link”. ¶¶48-49 and figures 3-4 of the applicant’s specification provide proper enablement for an access point obtaining a transmission opportunity on the downlink link or the ordinary link and transmitting a data frame. However, there is no enablement for an access point obtaining a transmission opportunity on the uplink link and transmitting a data frame. How would an access point obtain a transmission opportunity and transmit a data frame on an uplink link?
Claim 9 is directed to a data transmission method applied to a station in a multi-link Wi-Fi system and recites “based on obtaining a transmission opportunity on the uplink link, the downlink link or the ordinary link, transmitting a data frame at a head of a queueing list of the link”. ¶¶64-65 and figures 5-6 of the applicant’s specification provide proper enablement for a station obtaining a transmission opportunity on the uplink link or the ordinary link and transmitting a data frame. However, there is no enablement for a station obtaining a transmission opportunity on the downlink link and transmitting a data frame. How would a station obtain a transmission opportunity and transmit a data frame on a downlink link?
Claims 15 and 16 are rejected for the same reasons as claims 1 and 9 respectively.
Claims 2-8 and 10-14 are also rejected since they are dependent upon rejected claims 1 and 9 respectively, as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al., WO 2018/136520 A1 (hereinafter referred to as “Patil”). Note Patil was cited by the applicant in the IDS received 11 May 2021.
As to claims 1, 9, 15, and 16, Patil teaches a data transmission method, wherein the method is applied to an access point in a multi-link Wi-Fi system which comprises a plurality of links, each of the plurality of links comprises a queuing list for determining a transmission order of data frames in the link (¶¶4 and 16-125; figure 2: data transmission method in WLAN supporting multi-channel aggregation using multiple communication links using scheduling/queuing), and the method comprises:
determining a portion of the plurality of links as uplink link or downlink link, and the other portion of the plurality of links as ordinary link, wherein the ordinary link is configured to transmit uplink or downlink data frames, the uplink link is configured to transmit uplink data frames, and the downlink link is configured to transmit downlink data frames (¶¶62-73; figure 2: determine one link to be anchor link configured to transmit anchor control and beacon frames, and determine the other link to be support link beacons for discovery and measurement purposes and data);
determining links among the uplink link, the downlink link and the ordinary link for the uplink or downlink data frames to be transmitted (¶¶62-73: figure 2: determine, based on AP and STA link capabilities, appropriate anchor and support links for control frame, beacon, and data frame transmissions); and
based on obtaining a transmission opportunity on the uplink link, the downlink link or the ordinary link, transmitting a data frame at a head of a queuing list of the link (¶¶62-73; figure 2: AP designates anchor channel, and control information is included in data frame, control frame, or management frame, depending on control message significance, control frame is divided into normal control frame and dedicated control frame, both transmitted over anchor transmission link or support transmission link).
As to claim 2, Patil teaches the method according to claim 1, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
the access point configuring a portion of the plurality of links as uplink link or downlink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 3, Patil teaches the method according to claim 2, wherein after the portion of the plurality of links is determined as uplink link or downlink link, the method further comprises:
the access point broadcasting index information of the uplink link or the downlink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 4, Patil teaches the method according to claim 1, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
the access point configuring a portion of the plurality of links as uplink link or downlink link in a default way (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 5, Patil teaches the method according to claim 1, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
the access point configuring a portion of the plurality of links as uplink link or downlink link based on bandwidth of the plurality of links (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 6, Patil teaches the method according to claim 1, wherein determining links among the uplink link, the downlink link and the ordinary link for the uplink or downlink data frames to be transmitted comprises:
the access point determining links among the uplink link, the downlink link and the ordinary link for the uplink or downlink data frames to be transmitted based on length of the data frames to be transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 7, Patil teaches the method according to claim 1, wherein the access point receives from a station an acknowledgement message of the data frame on the downlink link on which the data frame is transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 8, Patil teaches the method according to claim 1, wherein the access point receives from a station an acknowledgement message of the data frame on the uplink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 10, Patil teaches the method according to claim 9, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
receiving index information of the uplink link or the downlink link; and
configuring a portion of the plurality of links as the uplink link or the downlink link based on the index information (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 11, Patil teaches the method according to claim 9, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
configuring a portion of the plurality of links as uplink link or downlink link in a default way (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 12, Patil teaches the method according to claim 9, wherein determining links among the uplink link, the downlink link and the ordinary link for the uplink or downlink data frames to be transmitted comprises:
determining links among the uplink link, the downlink link and the ordinary link for the uplink or downlink data frames to be transmitted based on length of the data frames to be transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 13, Patil teaches the method according to claim 9, wherein the station receives from an access point an acknowledgement message of the data frame on the uplink link on which the data frame is transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 14, Patil teaches the method according to claim 9, wherein the station receives from an access point an acknowledgement message of the data frame on the downlink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469